DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 51-54, 56-63, 66-71, 73, 74, 77, 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of Benton, Jr. U.S. Patent No. 10,301,788 in view of Benton, Jr. (US 2013/0279983). 
The aforementioned instant claims are verbatim with the existing patent sans the features of the ‘array of pads’ which are taught by the Benton, Jr. pre-grant publication. It would have been obvious to one of ordinary skill in the art to modify the Benton Jr. patent by adding the pads as described in the Benton, Jr. pre-grant publication to provide protection to the bearing surfaces of the elongated concrete members from the loads/contact induced by the pipeline and the seafloor. As such, a non-statutory double patenting rejection is proper.
Claims 51-54, 56-63, 66-71, 73, 74, 77, 78 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,162,788. 
The aforementioned instant claims, although aren’t verbatim with the existing patent, they contain essentially the same subject matter and therefore it would have been obvious to a skilled artisan that the overlap in scope and claim the same invention.  As such, a non-statutory double patenting rejection is proper.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 51-54, 56-63, 66-71, 73, 74, 77 and 78 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benton, Jr. (US 2018/0119377) {hereinafter Benton 2018} in view of Benton, Jr. (US 2013/0279983) {hereinafter Benton 2013}.
Regarding claims 51, 52, 56-60, 62, 67-69 and 70, Benton 2018 discloses a concrete mat apparatus as claimed by the Applicant with the exception of the array of pads [Claims 1, 2, 6-10, 12, 17, 27 & 28; Figures 1-19].
Benton 2013 teaches a concrete mat apparatus having an array of pads [104] at least partially
 embedded in the upper surface of each concrete member [Paragraph 87] comprising multiple pads per concrete member that are spaced apart from others of said pads [best seen in Figures 14-21]; a pipeline resting on said pad surfaces [Paragraph 26]; there are at least two columns of pads in said array [Figures 14-21];
Specifically regarding claims 54, 63 and 74, although the Benton 2018-Benton 2013 combination discloses square pads rather than rectangular pads, it would have been obvious to one of ordinary skill in the art to modify the shape of the pads based on a number of factors including the strength of the concrete, amount/positioning of the rebar and rope/cable, the size/weight of the pipe to be supported etc. Furthermore, it has been held that a change in the shape of a prior art device 1s a design consideration within the skill of the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
Specifically regarding claims 77 and 78, although the Benton 2018-Benton 2013 combination is silent as to the pipeline resting on multiple concrete members and/or rows of pads, it would have been obvious to one of ordinary skill in the art that the combination would do this depending on the size of the pipeline, pads and concrete members.

Claim(s) 55, 64, 65, 72, 75 and 76 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Benton 2018-Benton 2013 combination as applied to claims 51-54, 56-63, 66-71, 73, 74, 77 and 78 above, and further in view of Szekely (US 5775835).
The Benton 2018-Benton 2013 combination fails to disclose further details of the shape of the pads.
Szekely teaches an embedded pad for a concrete member wherein the columns of pads are of differing shapes [large circles 17, 18 and an array of small circles 19; Figures 4 and 6-8] with different spacings therebetween [distance between big circles and big circles is different than small circles and small circles, and distance between big circles and small circles is different].
At the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the pads of the Benton 2018-Benton 2013 combination by substituting the varying shaped pads as described by Szekely to both provide both ADA accessibility and slip resistance such that folks in wheelchairs and high heels can be equally accommodated [Column 4, Lines 28-45].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Sarrablo Moreno (US 8256178), Mattox (US 5632571), McLeod, (US 5282692), Pickett (US 2454292), Wimp et al. (US 6416253) and Hawkes (US 869566) disclose concrete mats similar to that of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A ARMSTRONG whose telephone number is (571)270-1184. The examiner can normally be reached M-F ~10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYLE ARMSTRONG, P.E.
Primary Examiner
Art Unit 3678



/KYLE ARMSTRONG/            Primary Examiner, Art Unit 3619